Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                           Illinois Official Reports                         the accuracy and
                                                                             integrity of this
                                                                             document
                                     Appellate Court                         Date: 2018.09.25
                                                                             09:19:11 -05'00'




                      People v. Belanger, 2018 IL App (5th) 160191



Appellate Court       THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption               THOMAS W. BELANGER, Defendant-Appellant.



District & No.        Fifth District
                      Docket No. 5-16-0191


Filed                 July 9, 2018
Modified upon
denial of rehearing   August 22, 2018



Decision Under        Appeal from the Circuit Court of Wayne County, Nos. 15-CF-150,
Review                15-CF-153, 15-CF-154; the Hon. Michael J. Molt, Judge, presiding.



Judgment              Affirmed.


Counsel on            Paige Clark Strawn, of Law Office of Paige Clark Strawn, P.C., of
Appeal                Mt.Vernon, for appellant.

                      Kevin Kakac, State’s Attorney, of Fairfield (Patrick Delfino, Patrick
                      D. Daly, and Kelly M. Stacey, of State’s Attorneys Appellate
                      Prosecutor’s Office, of counsel), for the People.



Panel                 PRESIDING JUSTICE BARBERIS delivered the judgment of the
                      court, with opinion.
                      Justices Cates and Moore concurred in the judgment and opinion.
                                             OPINION

¶1       After a bench trial, the defendant, Thomas Belanger, was declared a sexually dangerous
     person (SDP) under the Sexually Dangerous Persons Act (Act) (725 ILCS 205/0.01 et seq.
     (West 2014)) and committed to the custody of the Illinois Department of Corrections (IDOC)
     for care and treatment. On appeal, the defendant argues that the State failed to prove beyond
     a reasonable doubt the he was an SDP. We affirm.

¶2                                            I. Background
¶3        In August 2015, the defendant was charged with one count of criminal sexual assault
     (720 ILCS 5/11-1.20(a)(1) (West 2014)), one count of aggravated assault (720 ILCS
     5/12-2(c)(1) (West 2014)), two counts of unlawful restraint (720 ILCS 5/10-3(a) (West
     2014)), and three counts of aggravated domestic battery (720 ILCS 5/12-3.3(a-5) (West
     2014)). The criminal sexual assault charge alleged that the defendant committed an act of
     sexual penetration by the use of force against his fifth wife, D.B. The defendant later entered
     not guilty pleas to all charges.
¶4        While charges were pending, the State filed a petition to proceed and for evaluations in
     lieu of criminal prosecution under the Act. The State alleged that the defendant had an
     extensive criminal history that included the following: aggravated battery and sexual assault
     in 1989 of S.E., a 14-month-old family member, where the defendant stomped on her pubic
     area and anally raped her; escape and theft of a motor vehicle in 1990; aggravated battery and
     sexual assault in 2002, where the defendant tied up a man and anally penetrated him with a
     broomstick; and multiple acts of sexual violence against D.B., including one incident where
     he gagged her with a bandana, bound her hands, forced her to kneel while he beat her with a
     belt, and then raped her.
¶5        The Wayne County circuit court appointed Dr. Daniel Cuneo, a licensed clinical
     psychologist, and Dr. Angeline Stanislaus, a forensic psychiatrist, to conduct independent
     examinations of the defendant and render separate opinions on whether the defendant
     qualified as an SDP, as defined by the Act. Following the evaluations, the State filed a
     petition to declare the defendant an SDP, pursuant to the Act. The petition alleged that both
     Drs. Cuneo and Stanislaus had concluded within a reasonable degree of medical and
     psychiatric certainty that the defendant met the criteria as an SDP. The petition also alleged
     that the defendant suffered from a qualifying mental disorder for at least one year prior to the
     filing of the petition, that he had criminal propensities to commit sex offenses and acts of
     sexual molestation of children, that he had demonstrated criminal propensity by his past
     actions, and that he was substantially likely to engage in future acts of sexual violence if not
     confined. Prior to trial on the State’s petition, the defendant waived his right to a jury trial.

¶6                                          A. Dr. Cuneo
¶7      In April 2016, the defendant’s bench trial was held. Dr. Cuneo, the State’s first expert
     witness, testified to the following. Dr. Cuneo was a licensed clinical psychologist primarily
     employed by the court systems in multiple counties throughout southern Illinois. Dr. Cuneo
     had conducted numerous sex offender risk assessments and sexually violent person
     evaluations but acknowledged that the defendant’s case was his first SDP evaluation. In


                                                 -2-
       preparing the defendant’s evaluation, Dr. Cuneo had referenced the defendant’s clinical and
       mental health records, criminal history, social history, and prior fitness evaluations.
¶8         Dr. Cuneo first conducted a mental status examination of the defendant to determine
       whether the defendant suffered from the requisite mental disorder. In doing so, he initially
       determined whether the defendant was feigning symptoms or responding truthfully to his
       inquiries by primarily relying on the defendant’s documented mental health history. Dr.
       Cuneo testified that the defendant had “admitted every psychiatric symptom posed to him”
       and claimed to have suffered from hallucinations since childhood, which Dr. Cuneo noted
       was inconsistent with the defendant’s mental health records. According to Dr. Cuneo, the
       defendant’s mental health records, dating back to 1975, revealed that the defendant had
       always denied experiencing hallucinations. Dr. Cuneo concluded that the defendant’s
       thinking was “somewhat paranoid in nature” but not delusional. Moreover, Dr. Cuneo noted
       that the defendant’s past mental health treatments had been intertwined with the defendant’s
       criminal activities, which Dr. Cuneo explained was particularly important because the
       defendant never voluntarily sought treatment unless legally required.
¶9         Dr. Cuneo also addressed the defendant’s mood disorders. Often, the defendant would
       turn his “anger inward” and then become depressed and suicidal. In fact, the defendant told
       Dr. Cuneo that he had attempted suicide over 100 times, which was consistent with his
       previous hospitalization records. Additionally, the defendant’s clinical records showed
       numerous examples where he turned his anger outward and lashed out toward others with
       rage. In particular, the defendant admitted that he had attempted to kill the boyfriend of his
       ex-wife, A.B., with a baseball bat, broken A.B.’s jaw, and sexually abused her for several
       hours. The defendant also greased a broomstick and forcibly inserted it into a restrained
       victim’s anus. Moreover, the defendant beat and anally raped S.E., a 14-month-old family
       member.
¶ 10       Dr. Cuneo also addressed the defendant’s history of substance abuse. According to
       research, Dr. Cuneo testified that mentally ill individuals who abuse substances were five
       times more dangerous. Dr. Cuneo noted that the defendant “repeatedly attempted to
       self-medicate with alcohol and drugs as a means to deal with his mood swings” and that
       “these substances dominated [the defendant’s] life.” In fact, the defendant had a long history
       of alcohol and substance use, which impaired his impulse control and greatly increased his
       “probability of dangerousness.” In particular, the defendant had admitted to using cocaine
       before he beat and raped S.E. in 1989. Despite the defendant’s long criminal history, he had
       failed to seek substance abuse treatment. Furthermore, according to Dr. Cuneo, the defendant
       had a history of “interlocking” sex and violence, specifically that the defendant’s five failed
       marriages each contained domestic violence.
¶ 11       Upon completion of his evaluation, Dr. Cuneo opined, to a reasonable degree of
       psychiatric certainty, that the defendant was an SDP. Dr. Cuneo diagnosed the defendant
       with (1) personality disorder, not otherwise specified (NOS); (2) sexual sadism disorder
       (SSD), which had been present for over 30 years, starting in 1985; (3) alcohol, cannabis, and
       cocaine dependency in a controlled environment; and (4) learning disorder, NOS. Dr. Cuneo
       explained that the defendant’s criminal activity and past statements demonstrated that he
       became sexually aroused through violence and rage and that he had a mental disorder for
       purposes of the Act.


                                                  -3-
¶ 12       Dr. Cuneo next addressed the defendant’s inability to control his behavior and the
       likelihood that, if not confined, he would engage in future sex offenses. The defendant had a
       personality disorder, both borderline and antisocial, which showed a lack of empathy and “a
       certain amount of psychopathy.” Dr. Cuneo had administered the Minnesota Sex Offender
       Screening Tool-Revised (MnSOST-R), which determined that the defendant had a 73%
       chance of reoffending in the next five years. Thus, given the defendant’s propensity to
       commit sexual offenses, Dr. Cuneo concluded that it was very likely that the defendant
       would reoffend in the future.
¶ 13       Although Dr. Cuneo acknowledged on cross-examination that the defendant did not
       reoffend in prison from 2003 to 2013, Dr. Cuneo explained that a trigger for the defendant
       was the use of alcohol and drugs, which was missing during the defendant’s incarceration.
       Dr. Cuneo further explained that an individual’s inability to control sadistic behavior in
       certain situations was not part of the definition of SSD. In particular, Dr. Cuneo stated that
       someone “can be a sexual sadist and still control [their] actions.” Dr. Cuneo further explained
       that if you give an individual with sexual sadism “an opportunity to prey on victims, and I
       give him the opportunity to drink *** to use a little meth and to use a little coke *** that’s
       going to screw up your impulse control, his potential for violence is going to go through the
       ceiling.” Thus, Dr. Cuneo concluded that the probability of reoffending was greatly increased
       by the defendant’s lengthy violent history and his personality disorder combined with the use
       of alcohol and drugs.

¶ 14                                        B. Dr. Stanislaus
¶ 15       Dr. Stanislaus, the State’s second expert witness, testified to the following. Dr. Stanislaus
       was an expert forensic psychiatrist in the area of sex offender evaluation, including diagnosis
       and risk assessment; a licensed medical doctor; and chief medical director for the Missouri
       Department of Mental Health. As part of her professional experience, Dr. Stanislaus had
       performed more than 20 initial SDP evaluations and over 200 recovery SDP evaluations
       assessing whether an individual was still sexually dangerous.
¶ 16       Dr. Stanislaus addressed her process used to perform the defendant’s SDP evaluation. Dr.
       Stanislaus reviewed the defendant’s criminal history and investigative reports associated with
       his previous sex offenses, prior fitness evaluations, and treatment records from IDOC. Dr.
       Stanislaus then interviewed the defendant for approximately 90 minutes. When Dr.
       Stanislaus asked the defendant to explain the events surrounding the beating and rape of S.E.,
       the defendant stated that S.E. had fallen off of a bed and broken her legs. The defendant
       provided no other details of the event. Dr. Stanislaus noted that the defendant’s explanation
       was inconsistent with police reports. In fact, records demonstrated that the defendant had
       angrily thrown S.E. on the floor and stomped on her before he anally raped her. The medical
       records showed that S.E.’s arms and legs were fractured, and there were signs that she had
       suffered prior fractures several months before. Additionally, S.E. had anal dilation with
       internal and external bruising, and she had blood in her urine and vagina. The defendant was
       later convicted and sentenced to 12 years in prison. After his release, he reoffended in 2002.
¶ 17       Next, Dr. Stanislaus discussed the defendant’s 2002 conviction for sexual assault. In
       particular, the defendant’s act of greasing a broomstick and forcibly inserting it into the
       victim’s anus, while the victim was tied to a bed, demonstrated another act of sexual
       violence. Dr. Stanislaus noted that the defendant was convicted and sentenced to eight years

                                                   -4-
       in prison. Following his release and discharge from IDOC in 2012, the defendant committed
       additional acts of sexual violence, which included multiple sexual assaults of D.B. in 2015.
¶ 18       Next, Dr. Stanislaus discussed the defendant’s 2015 sexual assaults of D.B., noting that
       they were “quite significant” in arriving at a diagnosis, as they had all occurred after D.B.
       had refused the defendant’s sexual advances. In May 2014, the defendant broke D.B.’s nose
       after he forcibly pressed his hands on her nose. Additionally, in January 2015, he sexually
       assaulted D.B. where he gagged her, tied her hands, forced her to kneel, and then beat her
       with a belt and raped her.
¶ 19       Dr. Stanislaus also addressed the defendant’s nonsexual criminal history that started
       when he was convicted of burglary at the age of 17. Within one year, the defendant had
       violated his probation by committing additional burglary and theft offenses. After he finished
       a three-year prison sentence, the defendant returned to prison following numerous parole
       violations. Following his release, the defendant was convicted and sentenced to prison for
       three years for intimidation, aggravated assault, criminal damage to property, and resisting a
       peace officer. In 1990, while in custody for the 1989 sexual assault of S.E., the defendant
       escaped from jail and stole a vehicle. He was subsequently convicted and sentenced to five
       years in prison on the escape and theft of motor vehicle offenses. Dr. Stanislaus explained
       that these crimes and the defendant’s violations of probation and parole did not involve
       sexual acts but were still relevant to the SDP evaluation for two reasons. First, the presence
       of “more criminal behaviors in a sex offender increases sexual recidivism.” Second, it “talks
       about [the defendant’s] personality disorder, which is antisocial personality disorder where
       he has difficulty following rules and confining [sic] to the norms of society.”
¶ 20       Dr. Stanislaus also considered the defendant’s alcohol and substance abuse and his social
       history. According to Dr. Stanislaus, the defendant had a propensity to commit sex offenses,
       and the use of drugs enabled him to act on his sexual urges. When asked whether the
       defendant’s lack of reoffending in prison was important, Dr. Stanislaus explained that the
       defendant was in a “contained environment” and “intensively supervised and monitored”
       while incarcerated. This 10-year period was unimportant to her because the defendant was
       not in the community and had demonstrated that he would reoffend upon release several
       times. Dr. Stanislaus also explained that the defendant had numerous failed marriages, all
       involving domestic violence. According to Dr. Stanislaus, the defendant’s social history and
       poor functioning ability increased his risk level of “reengaging” in sexual violence.
¶ 21       Similar to Dr. Cuneo, Dr. Stanislaus opined, to a reasonable degree of psychiatric
       certainty, that the defendant was an SDP and, if not confined, it was substantially probable
       that he would reoffend in the future. Dr. Stanislaus diagnosed the defendant with sexual
       sadism because he became intensely sexually aroused when nonconsenting persons
       physically or psychologically suffered; antisocial personality disorder, which was exhibited
       by the defendant’s callousness, lack of remorse, and inability to value the rights of others;
       and other psychotic disorders. She explained that the defendant’s mental disorders affected
       his volitional capacity and increased his propensity to commit sexual offenses. Lastly, after
       conducting a Static-99 risk analysis, she concluded that the defendant’s likelihood to
       reoffend was 2.7 times greater than the typical sex offender.




                                                 -5-
¶ 22                                              C. D.B.
¶ 23       D.B. testified to the following. D.B. started dating the defendant in March 2014, and the
       two were married on May 23, 2014. Three days later, after she refused the defendant sex, he
       pressed his hands over her nose, preventing her from breathing for 30 to 45 seconds, until her
       nose bled. She sought medical treatment at a local hospital several days later where it was
       determined that her nose was broken. According to D.B., when she refused to perform oral
       sex, which he demanded nearly every day, he “smack[ed]” her until she complied. When she
       did perform oral sex on him, the defendant forced her head down until she could not breathe.
       D.B. recounted several instances where he called her a whore and strangled her after she
       refused to have sex. When D.B. and the defendant did have sex, it sometimes started as
       consensual, but he would often force her to have anal sex. In fact, she explained that the
       defendant “ejaculated much quicker” during violent, nonconsensual sexual acts. Lastly, in
       January 2015, he used a bandana to gag her, bound her hands and forced her into a kneeling
       position, and then beat her with a belt and raped her.
¶ 24       During the trial, the State admitted certified copies of the defendant’s prior convictions
       and presented police officer testimony regarding the defendant’s admissions during the
       corresponding investigations. The circuit court found that the State had proven beyond a
       reasonable doubt that the defendant was an SDP, as defined by the Act. The court committed
       the defendant to the custody of IDOC for care and treatment. On August 27, 2016, the
       defendant filed a motion for new trial, which the court denied. The defendant filed a timely
       notice of appeal.

¶ 25                                           II. Analysis
¶ 26       The sole issue on appeal is whether the State failed to prove beyond a reasonable doubt
       that the defendant met the criteria of an SDP. In particular, the defendant asserts that the
       State failed to meet its burden where there was no evidence that he committed any acts of
       sexual sadism while incarcerated for 10 years. In support, the defendant alleges that he
       “controlled himself for at least a decade.”

¶ 27       The State has the burden to prove beyond a reasonable doubt that a defendant is an SDP.
       725 ILCS 205/3.01 (West 2014). Under section 1.01 of the Act, an SDP is defined as
       follows:
                   “All persons [(1)] suffering from a mental disorder, which mental disorder has
               existed for a period of not less than one year, immediately prior to the filing of the
               petition hereinafter provided for, coupled with [(2)] criminal propensities to the
               commission of sex offenses, and [(3)] who have demonstrated propensities toward
               acts of sexual assault or acts of sexual molestation of children ***.” 725 ILCS
               205/1.01 (West 2014).
       Our supreme court has construed the term “ ‘mental disorder,’ as used in the [Act], to mean a
       congenital or acquired condition affecting the emotional or volitional capacity that
       predisposes a person to engage in the commission of sex offenses and results in serious
       difficulty controlling sexual behavior.” People v. Masterson, 207 Ill. 2d 305, 329 (2003).
       “Thus, a finding of sexual dangerousness premised upon the elements of section 1.01 of the
       [Act] [citation] must hereafter be accompanied by an explicit finding that it is ‘substantially
       probable’ the person subject to the commitment proceeding will engage in the commission of

                                                  -6-
       sex offenses in the future if not confined.” Masterson, 207 Ill. 2d at 330. While proceedings
       under the Act are civil in nature, the State’s burden of proof is beyond a reasonable doubt.
       725 ILCS 205/3.01 (West 2014).
¶ 28       Since a circuit court’s finding that a defendant was an SDP is one of fact, a “reviewing
       court will affirm the judgment, after considering all of the evidence introduced at trial in the
       light most favorable to the State, if it determines that any rational trier of fact could have
       found the essential elements to be proved beyond a reasonable doubt.” In re Detention of
       Hunter, 2013 IL App (4th) 120299, ¶ 44. Moreover, a reviewing court will not substitute its
       judgment, “ ‘unless the evidence is so improbable as to raise a reasonable doubt that the
       defendant is a sexually dangerous person.’ ” Hunter, 2013 IL App (4th) 120299, ¶ 44
       (quoting People v. Bailey, 405 Ill. App. 3d 154, 171 (2010)).
¶ 29       On appeal, the defendant argues that both Drs. Cuneo and Stanislaus admitted that he did
       not meet one of the qualifications for a diagnosis of sexual sadism and each testified that he
       did not commit any acts of sexual sadism for more than 10 years while he was incarcerated.
       However, the record more precisely demonstrates that Drs. Cuneo and Stanislaus diagnosed
       the defendant with SSD and antisocial personality disorder, even though there was no proof
       that the defendant committed acts of sexual sadism while incarcerated. In particular, Dr.
       Cuneo testified that someone “can be a sexual sadist and still control [their] actions.”
       Additionally, Dr. Cuneo explained that whether an individual was able to control his or her
       sadistic behavior in certain situations—here, prison—was not an element of SSD. Similarly,
       Dr. Stanislaus explained that the defendant was in a “contained environment” and
       “intensively supervised and monitored” while incarcerated. Moreover, even though the
       defendant did not reoffend while incarcerated, Dr. Stanislaus emphasized that his criminal
       records showed that he had reoffended immediately following his release from prison on
       several occasions.
¶ 30       Additionally, Drs. Cuneo and Stanislaus both opined, to a reasonable degree of medical
       and psychiatric certainty, that it was substantially probable that, if not confined, the
       defendant would engage in future sex offenses. According to both expert doctors, the
       likelihood of the defendant reoffending was greater when opportunities, such as alcohol or
       drugs, were present, which the defendant could not access during his incarceration.
       Moreover, both doctors administered statistical tests to determine the defendant’s likelihood
       of reoffending. Following Dr. Cuneo’s administration of the MnSOST-R screening tool, he
       determined that there was a 73% chance that the defendant would reoffend within five years.
       Dr. Stanislaus conducted a Static-99 risk analysis and concluded that the defendant’s
       likelihood to reoffend was 2.7 times greater than the typical sex offender. As such, the record
       demonstrates that the circuit court found the unrebutted testimonies of Drs. Cuneo and
       Stanislaus credible, as they were well qualified and reasoned in their conclusions. See In re
       Detention of Tittlebach, 324 Ill. App. 3d 6, 11 (2001) (trial court was responsible for
       assessing witness credibility, resolving conflicts in evidence, and drawing reasonable
       inferences from the evidence).
¶ 31       After considering the record in its entirety, we conclude that the circuit court could have
       reasonably found that the State proved beyond a reasonable doubt that the defendant met the
       criteria of an SDP under the Act. As stated in detail above, there was overwhelming evidence
       to support the expert doctors’ opinions that the defendant suffered from SSD and antisocial
       personality disorder, which affected his emotional and volitional capacity and predisposed

                                                  -7-
       him to engage in the commission of sex offenses. Additionally, the evidence strongly
       supports the court’s conclusion that it was substantially probable that, if not confined, the
       defendant would engage in the commission of future sex offenses.

¶ 32                                         III. Conclusion
¶ 33       For the reasons stated, we affirm the circuit court of Wayne County finding the defendant
       an SDP and committing him to the custody of the IDOC for care and treatment.

¶ 34      Affirmed.




                                                 -8-